IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 45717

STATE OF IDAHO,                               )
                                              )   Filed: March 26, 2019
      Plaintiff-Respondent,                   )
                                              )   Karel A. Lehrman, Clerk
v.                                            )
                                              )   THIS IS AN UNPUBLISHED
DAKOTA DEAN TURNER,                           )   OPINION AND SHALL NOT
                                              )   BE CITED AS AUTHORITY
      Defendant-Appellant.                    )
                                              )

      Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
      Falls County. Hon. G. Richard Bevan, District Judge.

      Judgment of conviction and determinate term of three years for trafficking in two
      or more grams of heroin, enhanced with a consecutive determinate term of eight
      years, for being within 1000 feet of a school; concurrent unified terms of thirty
      years, with minimum periods of confinement of thirteen years, for three counts of
      trafficking in two or more grams of heroin; concurrent unified term of thirty
      years, with minimum period of confinement of thirteen years, for trafficking in
      seven or more grams of heroin; and concurrent determinate term of one year for
      destruction, alteration, and/or concealment of evidence, affirmed.

      Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
      Appellate Public Defender, Boise, for appellant.

      Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
      General, Boise, for respondent.
                ________________________________________________

                    Before GRATTON, Chief Judge; HUSKEY, Judge;
                                and LORELLO, Judge
                 ________________________________________________

PER CURIAM
      Dakota Dean Turner was found guilty of trafficking in two or more grams of heroin,
I.C. § 37-2732B(a)(6)(A), enhanced for being within 1000 feet of a school, I.C. § 37-
2739B(b)(2); three counts of trafficking in two or more grams of heroin, I.C. § 37-


                                              1
2732B(a)(6)(A); trafficking in seven or more grams of heroin, I.C. § 37-2732B(a)(6)(B); and
destruction, alteration, and/or concealment of evidence, I.C. § 18-2603.       The district court
sentenced Turner to a determinate term of three years for trafficking in two or more grams of
heroin, enhanced with a consecutive determinate term of eight years, for being within 1000 feet
of a school; concurrent unified terms of thirty years, with minimum periods of confinement of
thirteen years, for three counts of trafficking in two or more grams of heroin; a unified term of
thirty years, with minimum period of confinement of thirteen years, for trafficking in seven or
more grams of heroin; and a determinate term of one year for destruction, alteration, and/or
concealment of evidence.        The district court ordered that Turner’s sentences be served
concurrently for an aggregate unified term of thirty years, with a minimum period of
confinement of thirteen years. Turner appeals, arguing that his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Turner’s judgment of conviction and sentences are affirmed.




                                                   2